DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Maintained and Modified Claim Rejections - 35 USC § 102
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 19 and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (US 2009/0053308; published: 2/26/09; of record).
Ishida et al. is directed to controlled release capsule preparation for oral administration comprising (i) a granule containing a physiologically active substance 
Ishida et al. teach that the enteric coating agent is, for example, a methacrylic acid copolymer (e.g., methacrylic acid-methyl acrylate copolymers, methacrylic acid-ethyl acrylate copolymers (limitation of instant claims 1, 5-6, 19 and 23-24; [4], [0185]).
With regards to the newly added claims 1 and 19 limitations (“wherein the core of said granules comprises a granulated substance which comprises the drug”), Ishida et al. teach than an enteric granule is prepared by coating a plain granule or by compression molding the coating agent on the periphery of the plain granule ([0199]). Once the enteric coating is applied to the “plain granule”, one of ordinary skill in the art would interpret the core to be the plain granule.
With regards to the newly added product by process limitations of instant claim 1, the Examiner notes that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113). In the instant case, Ishida et al. teach wherein the 
Ishida et al. teach that the amount of enteric coating layer after drying is preferably about 1% to about 200% by weight, relative to the plain granule (overlapping ranges with instant claims 7 and 25; [0201]). While the content of the fluidizer to be mixed with the enteric granule in the controlled release capsule preparation of the present invention varies depending on the content of the physiologically active substance, kind of the fluidizer, size of the preparation and the like, it is, for example, about 0.001 to about 10 wt %, preferably about 0.005 to about 1 wt %, more preferably about 0.01 to about 0.05 wt % (overlapping ranges with instant claims 8 and 26; [0221]). Furthermore, in a particular embodiment, Ishida et al. teach that when talc is mixed with the enterically-coated granules, 2.0 g of talc is added to 2530 coated granules (Example 1).
In an embodiment, Ishida et al. teach a controlled release capsule preparation for oral administration comprising (i) an enteric granule comprising a plain granule wherein a core particle is coated with (5)(a) an enteric coating agent selected from the group consisting of cellulose acetate phthalate, hydroxypropylmethylcellulose phthalate, hydroxymethylcellulose acetate succinate and methacrylic acid copolymers, (b) a lubricant selected from the group consisting of magnesium stearate, calcium stearate, 
With regards to the claims 1 and 19 limitation “…wherein said additives (e.g., talc) are in direct contact with the polymer coating film and completely or partially cover the surface of said film, Ishida et al. teach wherein the talc is mixed into the enteric coating solution and therefore, all of the talc is in direct contact with the polymer coating film and at least some with be at the surface and therefore partially covers the surface of the film. Furthermore, Ishida et al. teach that after coating, if needed, an antistatic agent such as talc may be mixed as well ([0205]; see Example 1).
Therefore, by teaching all the limitations of claims 1, 5-9, 19 and 23-28, Ishida et al. anticipate the instant invention as claimed.

Maintained and Modified Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3-9, 19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 2009/0053308; published: 2/26/09).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ishida et al. is directed to controlled release capsule preparation for oral administration comprising (i) a granule containing a physiologically active substance (e.g., formula (I)-A) and a hydrophilic polymer, and coated with an enteric coating agent, and (ii) a fluidizer (limitation of instant claim 1; Abstract). 
Ishida et al. teach that the enteric coating agent is, for example, a methacrylic acid copolymer (e.g., methacrylic acid-methyl acrylate copolymers, methacrylic acid-ethyl acrylate copolymers (limitation of instant claims 1, 5-6, 19 and 23-24; [4], [0185]).
With regards to the newly added claims 1 and 19 limitations (“wherein the core of said granules comprises a granulated substance which comprises the drug”), Ishida et al. teach than an enteric granule is prepared by coating a plain granule or by compression molding the coating agent on the periphery of the plain granule ([0199]). Once the enteric coating is applied to the “plain granule”, one of ordinary skill in the art would interpret the core to be the plain granule.
In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113). In the instant case, Ishida et al. teach wherein the capsule is prepared by filling the abovementioned granules into a HPMC capsule No. 1 using a capsule filling machine ([0233]). Although, this does not recite the step of subjecting the granules to compression molding, the claim does not require the granules to be compressed under a certain pressure that would produce a structurally distinct product that the capsule of Ishida that is prepared by filling the capsule (e.g., full) with the granules. 
Ishida et al. teach that the amount of enteric coating layer after drying is preferably about 1% to about 200% by weight, relative to the plain granule (overlapping ranges with instant claims 7 and 25; [0201]). While the content of the fluidizer to be mixed with the enteric granule in the controlled release capsule preparation of the present invention varies depending on the content of the physiologically active 
In an embodiment, Ishida et al. teach a controlled release capsule preparation for oral administration comprising (i) an enteric granule comprising a plain granule wherein a core particle is coated with (5)(a) an enteric coating agent selected from the group consisting of cellulose acetate phthalate, hydroxypropylmethylcellulose phthalate, hydroxymethylcellulose acetate succinate and methacrylic acid copolymers, (b) a lubricant selected from the group consisting of magnesium stearate, calcium stearate, talc, colloidal silica, synthetic aluminum silicate and magnesium aluminometasilicate, and (c) a plasticizer selected from the group consisting of acetyl tributyl citrate, acetyl triethyl citrate, castor oil, diacetylated monoglyceride, dibutyl sebacate, diethyl phthalate, glycerin, mono- and diacetylated monoglyceride, polyethylene glycol, propylene glycol, triacetin and triethyl citrate, (ii) a fluidizer selected from the group consisting of light anhydrous silicic acid, hydrated silicon dioxide, microcrystalline cellulose, synthesis aluminum silicate, titanium oxide, heavy anhydrous silicic acid, magnesium hydroxide-aluminum hydroxide co-precipitate, stearic acid, magnesium stearate, calcium stearate, tribasic calcium phosphate, talc, corn starch, magnesium alumino metasilicate and dibasic calcium phosphate fine granulated product, and(iii) a lubricant selected from the group consisting of magnesium stearate, calcium 
With regards to the claims 1 and 19 limitation “…wherein said additives (e.g., talc) are in direct contact with the polymer coating film and completely or partially cover the surface of said film, Ishida et al. teach wherein the talc is mixed into the enteric coating solution and therefore, all of the talc is in direct contact with the polymer coating film and at least some with be at the surface and therefore partially covers the surface of the film. Furthermore, Ishida et al. teach that after coating, if needed, an antistatic agent such as talc may be mixed as well ([0205]; see Example 1).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Although, Ishida et al. teach that the antipyretic, analgesic or anti-inflammatory agent includes diclofenac sodium and ibuprofen ([0125]), they do not teach a particular embodiment wherein, for example, diclofenac sodium is combined with the other required components of the claims (e.g., a polymer coating film consisting of one or more polymers and one or more additional compounds selected from the group consisting of a plasticizer, a fluidity improver, a binder and a solvent; and one or more additives selected from the group consisting of a metal stearate, stearic acid, a sucrose fatty acid ester, talc and silicic acid (see components of instant independent claims 1 and 19), as required by instant claims 3-4 and 21-22.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” — see fifth page of the decision).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that Ishida teaches slow controlled release capsules and not the presently claimed compression-molded preparation (Remarks: p. 10-11). Applicants argue that Ishida does not teach compression-molding the granules as presently claimed (Remarks: p. 12-13).
This is not found persuasive.  In response, and as indicated in the instant rejections, and with regards to the product by process limitations (“wherein said 
Applicants argue that Ishida does not teach a granulated substance comprising a drug as presently claimed (Remarks: p. 11-12 and 14).
This is not found persuasive. In response, and as indicated in the instant rejection, Ishida et al. teach than an enteric granule is prepared by coating a plain granule or by compression molding the coating agent on the periphery of the plain granule ([0199]). Once the enteric coating is applied to the “plain granule”, one of ordinary skill in the art would interpret the core to be the plain granule and therefore, such teaching reads on the core comprising a drug.
Applicants argue that persons of ordinary skill in the art would not have been prompted to remove the capsule of Ishida, much less use a compression-molded preparation instead (Remarks: p. 13).

Applicants argue that the present inventors have discovered that the claimed compression-molded preparations show excellent disintegration properties with respect to a wide range of tableting pressures (direction attention to Examples 1-8; Remarks: p. 15).
This is not found persuasive.  In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:  
(a) Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims (See MPEP § 716.02(b)-III). 
 (b)  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (see MPEP § 716.02(d)).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617